Exhibit 10.1

VIROPHARMA INCORPORATED

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT SUMMARY OF GRANT

ViroPharma Incorporated, a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2005 Equity Incentive Plan, as amended (the “Plan”), hereby
grants to the individual listed below (the “Participant”), this performance
share unit award representing the target number of performance share units set
forth below (the “Performance Share Units”) that may become earned and vested by
the Participant based on the level of achievement of the Performance Goals. The
actual number of Performance Share Units earned and vested will be based on the
actual performance level achieved with respect to the Performance Goals set
forth on Schedule A. The Performance Share Units are subject in all respects to
the terms and conditions set forth herein, in the Performance Share Unit Award
Agreement attached hereto as Exhibit A (the “Performance Share Unit Award
Agreement”) and the Plan, each of which is incorporated herein by reference and
made part hereof. Unless otherwise defined herein, capitalized terms used in
this Performance Share Unit Summary of Grant (the “Summary of Grant”) and the
Performance Share Unit Award Agreement shall have the meanings set forth in the
Plan.

 

Participant:

   [                                     ]

Date of Grant:

   January [    ], 2011

Target Award:

   [                    ] Performance Share Units

Performance Period:

   The three year period beginning on January 1, 2011 and ending on December 31,
2013.

Performance Goals:

   The performance goals are based on the three performance measures set forth
on Schedule A.

Vesting Schedule:

  

The Performance Share Units will become earned and vested based on the
performance level achieved with respect to the Performance Goals and the
Participant’s continued employment with Company through the Payment Date (as
defined below).

 

The number of Performance Share Units set forth above is equal to the target
number of shares of Common Stock that the Participant will earn and become
vested in for 100% achievement of the Performance Goals (referred to as the
“Target Award”). The actual number of shares of Common Stock that the
Participant will become earned and vested in with respect to the Performance
Share Units may be greater or less than the Target Award, or even zero, and will
be based on the performance level achieved by the Company with respect to the
Performance Goals, as set forth on Schedule A. Performance level is measured
based on the threshold, target and maximum performance levels set forth on



--------------------------------------------------------------------------------

 

   Schedule A. Each performance level is calculated as a percentage of target
level performance. Threshold performance level is 50% of target, target
performance level is 100% of target and maximum performance level is 200% of
target. If actual performance is between performance levels, the number of
Performance Share Units earned and vested will be interpolated on a straight
line basis for pro-rata achievement of the Performance Goals, rounded down to
the nearest whole number; provided that failure to achieve the threshold
performance level with respect to a Performance Goal will result in no
Performance Share Units being earned and vested with respect to that Performance
Goal. Issuance Schedule:    The Participant will receive a distribution with
respect to the Performance Share Units earned and vested pursuant to this
Performance Share Unit Award, if any, within sixty (60) days following the date
the Performance Share Units become earned and vested in accordance with Section
2 of the Performance Share Unit Award Agreement (the “Payment Date”); provided,
however, that such distribution will be made not be later than March 15 of the
fiscal year following the end of the Performance Period. Distribution will be
made with respect to the Performance Share Units on the Payment Date in shares
of Common Stock, with each Performance Share Unit earned and vested equivalent
to one share of Common Stock. In no event shall any fractional shares be issued.
The Participant must be employed by the Company on the Payment Date in order to
earn and vest in the Performance Share Units, unless the Committee determines
otherwise.

Participant Acceptance:

The Participant agrees to be bound by the terms and conditions of the Plan, the
Performance Share Unit Award Agreement and this Summary of Grant by
electronically acknowledging and accepting the Performance Share Units following
the date of the Company’s electronic or other written notification to the
Participant of the award of the Performance Share Units (the “Notification
Date”). The Participant will accept as binding, conclusive and final all
decisions or interpretations of the Committee (as defined in the Plan) upon any
questions arising under the Plan, this Summary of Grant or the Performance Share
Unit Award Agreement.

The Participant acknowledges that the Plan and the Plan prospectus are available
at [insert intranet address] and [insert intranet address], respectively;
provided that paper copies of the Plan and the Plan prospectus are available
upon request by contacting the Legal Department of the Company at [insert email]
or [phone number].

 

2



--------------------------------------------------------------------------------

SCHEDULE A

PERFORMANCE GOALS

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ViroPharma Incorporated

PERFORMANCE SHARE UNIT AWARD AGREEMENT

(Pursuant to the Amended and Restated 2005 Equity Incentive Plan)

This Performance Share Unit Award Agreement (this “Award”) granted in Exton,
Pennsylvania by ViroPharma Incorporated, a Delaware corporation (the “Company”),
pursuant to a Summary of Grant delivered electronically with this Award to the
person to whom this Award is granted (the “Participant”). The Summary of Grant,
which specifies the Participant, the date as of which the grant is made (the
“Date of Grant”), the vesting schedule and other specific details of the grant
is incorporated herein by reference.

1. GRANT OF AWARD.

(a) Upon the terms and conditions set forth this Award and in the Company’s
Amended and Restated 2005 Equity Incentive Plan (the “Plan”), a copy of which
has been made available to the Participant electronically, the Company hereby
grants to the Participant the number of performance share units set forth in the
Summary of Grant (the “Performance Share Units”). Each Performance Share Unit
shall entitle the Participant to receive, at such time as is determined in
accordance with the provisions of this Award, one fully paid, non-assessable
share of common stock, par value $0.02 per share, of the Company (the “Common
Stock”). This Award is granted pursuant to the Plan and is subject in its
entirety to all applicable provisions of the Plan. Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Plan. The
Company and Participant agree to be bound by all of the terms and conditions of
the Plan, as amended from time to time in accordance with its terms.

(b) The Company shall establish and maintain a Performance Share Unit account as
a bookkeeping account on its records (the “Unit Account”) for the Participant
and shall record in such Unit Account the number of Performance Share Units
granted to the Participant. The Participant shall not have any interest in any
fund or specific assets of the Company by reason of this Award or the Unit
Account established for the Participant for the Performance Share Units.

2. VESTING OF PERFORMANCE SHARE UNITS.

(a) The Performance Share Units will become earned and vested based on the
actual performance level achieved with respect to the Performance Goals set
forth on Schedule A of the Summary of Grant and the Participant remaining
continuously employed by the Company through the Payment Date (as defined in the
Summary of Grant). Notwithstanding the preceding sentence, if a Change of
Control occurs prior to the end of the Performance Period and the Participant is
employed on the date of the Change of Control, then the Performance Period will
end on the date of the Change of Control and the Committee will have the
discretion to determine whether and to what extent the Performance Share Units
will become earned and vested, if any, based on the Company’s actual performance
level achieved with respect to the Performance Goals as of the date of the
Change of Control.



--------------------------------------------------------------------------------

(b) The Committee shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, each of the
Performance Goals has been achieved with respect to the Performance Period and
(ii) the number of shares of Common Stock, if any, which, the Participant shall
be entitled to receive with respect to the Award. Such certification shall be
final, conclusive and binding on the Participant, and on all other persons, to
the maximum extent permitted by law.

(c) If, at any time prior to the date shares of Common Stock are distributed
with respect to the Participant’s Performance Share Units in accordance with
Section 3, the Participant’s employment with the Company is terminated for any
reason or no reason, all of the Performance Share Units subject to this Award
shall be immediately forfeited and the Participant will not have any rights with
respect to any portion of the Performance Share Units, irrespective of the level
of achievement of the Performance Goals.

3. ISSUANCE OF COMMON STOCK. One share of Common Stock will be issued to the
Participant for each earned and vested Performance Share Unit in accordance with
the Issuance Schedule set forth in the Summary of Grant. Any Performance Share
Units not earned and vested will be forfeited. If any dividends are declared
with respect to the shares of Common Stock prior to the Payment Date, the
Participant shall not be entitled to receive such dividends or any dividend
equivalents with respect thereto.

4. TAX CONSEQUENCES.

(a) The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Performance Share Units and the delivery of shares
of Common Stock in connection therewith. The Participant has reviewed with the
Participant’s own tax advisors the federal, state, and local and tax
consequences of the grant and vesting of the Performance Share Units and the
delivery of shares of Common Stock in connection therewith as contemplated by
this Award. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Award.

(b) The Participant shall be required to pay to the Company any federal, state,
local or other taxes that the Company is required to withhold with respect to
the grant, vesting and distribution of shares of Common Stock with respect to
the Performance Share Units. Until such time as the Company provides the
Participant with written or electronic notice to the contrary, the applicable
tax withholding requirements will be satisfied by the Company withholding a
portion of the Common Stock otherwise issuable with respect to the Performance
Share Units earned and vested by the Participant; provided, however, that the
Fair Market Value of any shares Common Stock so withheld shall not exceed the
amount necessary to satisfy required federal (including FICA), state, local and
foreign withholding obligations using the minimum statutory rate.
Notwithstanding the foregoing, the granting of Performance Share Units hereunder
and the delivery of Common Stock pursuant to this Award, is conditioned upon the
Company’s reservation of the right to withhold in accordance with any applicable
law, from

 

5



--------------------------------------------------------------------------------

any compensation or other amounts payable to the Participant, any taxes required
to be withheld under federal, state or local law as a result of grant, vesting
or distribution of shares of Common Stock with respect to the Performance Share
Units pursuant to this Award.

(c) The Performance Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant and shares of Common Stock earned and vested with respect to the
Performance Share Units shall be distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Performance Share Units under this Award by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Award may be assigned by the Company without the Participant’s
consent.

5. RIGHTS OF PARTICIPANT. Prior to the issuance, if any, of shares of Common
Stock to the Participant with respect to earned and vested Performance Share
Units pursuant to the Issuance Schedule set forth in the Summary of Grant, the
Participant shall not have any rights of a stockholder of the Company on account
of the Performance Share Units.

6. UNFUNDED NATURE OF PERFORMANCE SHARE UNITS. The Company will not segregate
any funds representing the potential liability arising under this Award. The
Participant’s rights in respect of this Award are those of an unsecured general
creditor of the Company. The liability for any payment under this Award will be
a liability of the Company and not a liability of any of its officers, directors
or affiliates.

7. RESTRICTIONS ON ISSUANCE OF COMMON STOCK. The obligation of the Company to
deliver shares of Common Stock to the Participant with respect to earned and
vested Performance Share Units shall be subject to the condition that if at any
time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Common Stock, the shares of Common
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

8. RECOUPMENT POLICY. The Participant agrees that the Participant will be
subject to any compensation, clawback and recoupment policies that may be
applicable to the Participant as an employee of the Company, as in effect from
time to time and as approved by the Board of Directors or a duly authorized
committee thereof, whether or not approved before or after the Date of Grant.

9. BINDING AGREEMENT. This Award shall be binding upon and shall inure to the
benefit of any successor or assign of the Company.

10. ENTIRE AGREEMENT. This Award contains the entire agreement of the parties
with respect to the Performance Share Units granted hereby and may not be
changed orally but only by an instrument in writing signed by the party against
whom enforcement of any change, modification or extension is sought.

 

6



--------------------------------------------------------------------------------

11. ACCEPTANCE OF AGREEMENT. By accepting this Award electronically, including,
without limitation, by electronic acceptance by e-mail, the Participant confirms
that the grant is in accordance with the Participant’s understanding and agrees
to the terms of this Award, the Summary of Grant, and the terms of the Plan, all
as of the Date of Grant.

12. ADMINISTRATION OF THE PLAN; INTERPRETATION OF THE PLAN AND THIS AWARD. The
Plan shall be administered by the Committee, in accordance with the terms of the
Plan. Furthermore, the interpretation and construction of any provision of the
Plan or of this Award by the Committee shall be final, conclusive and binding.
In the event there is any inconsistency or discrepancy between the provisions of
this Award and the provisions of the Plan, the provisions of the Plan shall
prevail.

13. NO RIGHTS TO CONTINUED EMPLOYMENT. This Award shall not confer upon the
Participant any right to be retained in the employment of the Company and shall
not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time. The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.

14. NOTICE. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

15. APPLICABLE LAW. The validity, construction, interpretation and effect of
this Award shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

16. APPLICATION OF SECTION 409A OF THE CODE. This Award is intended to comply
with section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and shall in all respects be administered in accordance with section 409A of the
Code. The payments of Common Stock pursuant to the Performance Share Units under
this Award are intended to be subject to a “substantial risk of forfeiture”
under section 409A of the Code, and to be payable within the “short term
deferral” exception under such statute following the lapse of the applicable
forfeiture condition. Notwithstanding any provision in this Award to the
contrary, if the Participant is a “specified employee” (as defined in section
409A of the Code) and it is necessary to postpone the commencement of any
payments otherwise payable under this Award to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the payment until five (5) days after the end of the six-month period following
the original payment date. If the Participant dies during the postponement
period prior to the

 

7



--------------------------------------------------------------------------------

payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of the Participant’s
estate within sixty (60) days after the date of the Participant’s death. The
determination of who is a specified employee, including the number and identity
of persons considered specified employees and the identification date, shall be
made by the Board of Directors or its delegate in accordance with the provisions
of sections 416(i) and 409A of the Code. In no event shall the Participant,
directly or indirectly, designate the calendar year of distribution. This Award
may be amended without the consent of the Participant in any respect deemed by
the Board of Directors or its delegate to be necessary in order to preserve
compliance with section 409A of the Code.

 

8